Citation Nr: 1208154	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-10 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to a disability rating in excess of 30 percent for residuals of a whiplash injury.

5.  Entitlement to an initial disability rating in excess of 30 for posttraumatic stress disorder (PTSD), from May 18, 2004, through November 13, 2006.

6.  Entitlement to an initial disability rating in excess of 50 for PTSD, from November 14, 2006, through March 10, 2008.

7.  Entitlement to an initial disability rating in excess of 70 for PTSD, from March 11, 2008.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 1957.  He also served with Army National Guard of North Carolina from December 1975 to December 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2001 and November 2004 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2001, the RO held that a disability rating in excess of 30 percent was not warranted for the Veteran's service-connected residuals of a whiplash injury.  That decision also confirmed a previous denial of service connection on disabilities of the lumbar spine and shoulders.

In November 2004, the RO awarded service connection for PTSD and established an initial disability rating of 30 percent, effective May 18, 2004.  The RO revisited the matter in January 2007 and determined that the Veteran's PTSD warranted a 50 percent disability rating, effective November 14, 2006.  By means of a March 2009 rating decision, the RO determined that a disability rating of 70 percent was warranted for the Veteran's service-connected PTSD, effective March 13, 2008.  In September 2011, the RO again considered the matter and determined that the schedular rating of 70 percent was warranted as of March 11, 2008.

In March 2011, the Board held that new and material had been received to reopen the claims of service connection for lumbar spine, right shoulder, and left shoulder disorders and remanded for additional evidentiary development.  At that time, the Board also remanded the issues of entitlement to increased disability ratings for service-connected PTSD and residuals of a whiplash injury.

The issues of entitlement to service connection for lumbar spine, right shoulder and left shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's residuals of a whiplash injury have been manifested by subjective complaints of pain and stiffness.  Cervical flexion is limited to 25 degrees, and combined range of motion is limited to 140 degrees; there is no evidence of ankylosis or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.

2.  Throughout the pendency of this appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but total impairment is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for residuals of a whiplash injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5290, 5293 (2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, from May 18, 2004, to March 10, 2008, the criteria for an initial disability rating of 70 percent rating, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011). 

3.  Throughout the pendency of this appeal, the criteria for an initial disability rating in excess of 70 for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim of entitlement to an increased rating for his service-connected PTSD arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board acknowledges that, with respect to to the claim relating to residuals of a whiplash injury, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in by means of communications dated in September 2005 and March 2006, and the claim was thereafter readjudicated in January 2007.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws & Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58  (1994).  Moreover, an appeal from the initial assignment of a disability rating, such as this case with matter regarding increased disability ratings for service-connected PTSD, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. See Fenderson v. West, 12 Vet. App. 119  (1999).   Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.


Residuals of a Whiplash Injury

The current claim on appeal was received in 2000.  During the pendency of the appeal, there have been a number of changes to the criteria for rating musculoskeletal disabilities under 38 C.F.R. § 4.71a. 

Prior to September 26, 2003, Diagnostic Code 5290 provided a 10 percent evaluation for slight limitation of motion of the cervical spine.   Moderate limitation of cervical motion warrants a 20 percent evaluation, and severe limitation of cervical motion warrants a 30 percent disability evaluation.  This was the maximum available rating based on a limitation of motion of the cervical spine.  Under 38 C.F.R. § 4.71a (2003). 

Also prior to September 26, 2003, ankylosis of the cervical spine warrants a 40 percent evaluation if unfavorable, and 30 percent if favorable.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2003).  Ankylosis is the fixation of a joint.  Dinsay v. Brown, 9 Vet. App. 79 (1996).

Diagnostic Code 5293 was first amended effective September 23, 2002.  Prior to that time, such code section provided that pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief, warrants a 60 percent evaluation. Severe intervertebral disc syndrome, with recurring attacks, with intermittent relief, warrants a 40 percent evaluation.  For moderate intervertebral disc syndrome, with recurring attacks, a 20 percent rating is warranted.  Mild manifestations warrant a 10 percent rating.  Postoperative, cured intervertebral disc syndrome warrants a noncompensable evaluation. 38 C.F.R. § 4.71.

Effective September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) was rated either on the total duration of incapacitating episodes over the previous 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  A 10 percent rating was warranted for incapacitating episodes having a total duration of at one week but less than two weeks during the previous 12 months.  A 20 percent rating was warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the previous 12 months.  A 40 percent rating was warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the previous 12 months.  A 60 percent rating was warranted for incapacitating episodes having a total duration of at least six weeks during the previous 12 months. 

An incapacitating episode was defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (from September 23, 2002 to September 26, 2003).

In this case, the record does not demonstrate neurologic symptomatology in the bilateral upper extremities related to the Veteran's service-connected residuals of a whiplash injury.  

Effective September 26, 2003, VA again revised the rating schedule with respect to evaluating intervertebral disc syndrome.  Under the revised regulations, intervertebral disc syndrome is to be rated in one of two ways: either on the basis of the total duration of incapacitating episodes noted above (now codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243) or on the basis of the following general rating formula, which also provides that the noted ratings may be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Also effective September 26, 2003, the General Rating Formula for Diseases and Injuries of the Spine, provides a 10 percent disability rating for forward flexion the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  General Rating Formula for Diseases and Injuries of the Spine, Note (5).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (effective September 26, 2003, but mirroring the criteria for incapacitating episodes in place since September 23, 2002) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate Diagnostic Code.  General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Throughout the entirety of the appeal, 38 C.F.R. § 4.40 provides that functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  The Board notes that disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part which becomes disabled on use must be regarded as seriously disabled.  However, a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.

Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  VAOGCPREC 7-2003.  The Board will, therefore, evaluate the Veteran's service-connected cervical spine disability under both the former and the current schedular criteria for the applicable periods, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).

Throughout the pendency of this appeal, the Veteran's residuals of a whiplash injury have been rated as 30 percent disabling.   The relevant medical evidence of record includes VA and private records as well as VA examination reports.

The Veteran was afforded a VA examination in December 2000.  The examiner noted a history of a C6 fracture, with slowed movements and pain in all extremities.  Muscle bulk and vibration were within normal limits. 

VA treatment records dated in January 2005 demonstrate neck and shoulder pain, with marked loss of active range of motion and muscle spasm.  The Veteran had right rotation of the cervical spine to 24 degrees and left rotation to 14 degrees.  He was unable to side bend, flex or extend because of pain.  In February 2005, range of motion of the cervical spine had improved.  Flexion was within normal limits.  Extension was to 14 degrees.  Right rotation was to 40 degrees and left rotation was to 36 degrees.  Right lateral flexion was to 8 degrees and left lateral flexion was to 6 degrees.  There was a marked decreased in muscle spasms in the neck and shoulder region.  X-rays demonstrated degenerative disc disease from C3-C4 through C6-C7.  

In November 2006, the Veteran was afforded another VA examination.  He reported subjective complaints of pain, limitation of motion, weakness and stiffness.  He denied any radicular symptoms or incapacitating episodes.  Flare-ups were brought on by prolonged sitting or changes in the weather.  He was employed as a security officer.  Upon physical examination, the Veteran ambulated with a stiffened neck.  He turned his whole body to look from side to side.  There were no palpable muscle spasms.  Flexion and extension were to 20 degrees.  Lateral extension was to 20 degrees and rotation was to 30 degrees, bilaterally.  Poor effort and a lack of evidence of pain on motion were noted on all ranges of motion.  Upper extremity strength was symmetrical.  Deep tendon reflexes were 1+.  Repetitive motion was significant for no change in range of motion or increased pain.  The Veteran was diagnosed with degenerative disc disease of the cervical spine, with claimed limited range of motion.  However, the examiner noted that range of motion was difficult to evaluate because of the Veteran's poor effort.

In accordance with the March 2011 remand instructions, the Veteran was scheduled for an additional VA examination in May2011.  Cervical spine range of motion testing demonstrated flexion to 40 degrees and extension to 30 degrees.  Right lateral flexion was to 60 degrees and left lateral flexion was to 40 degrees.  Right rotation was to 70 degrees and left rotation was to 60 degrees.  There was pain on motion.  Repetitive motion did not result in additional limitation of motion.  There was no evidence of spinal ankylosis or fracture of one or more vertebral bodies.  Physical, neurological and sensory evaluation of the upper extremities was within normal limits.  X-rays of the cervical spine demonstrated severe multilevel degenerative disc disease.  The Veteran's cervical spine disability affected his usual occupation due to increased absenteeism.  It also affected his activities of daily living.  His cervical spine disability had a mild effect on feeding, bathing, dressing and grooming.  It had a moderate effect on driving, traveling and shopping.  It had a severe effect on chores and prevented sports and recreation.

Upon review of the aforementioned evidence, the Board finds that the Veteran's residuals of a whiplash injury do not warrant a disability rating in excess of 30 percent under the old or revised rating criteria.  

Under the pre-amended rating criteria, the Veteran has been assigned a 30 percent disability rating for his residuals of a whiplash injury.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5290, he has already been granted the maximum disability rating for severe limitation of motion in his cervical spine. 

With regard to Intervertebral Disc Syndrome, as laid out under 38 C.F.R. § 4.71a Diagnostic Code 5293, although the Veteran was diagnosed with cervical degenerative disk disease, the medical evidence does not reveal incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past 12 months.  In this case, there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician.  In fact, he specifically denied experiencing incapacitating episodes upon VA examinations in November 2006 and March 2011.  Thus, a higher rating under Diagnostic Code 5243 for intervertebral disc syndrome is not warranted.

In considering the evidence of record under the revised rating schedule, in order for the Veteran to meet or approximate the criteria for a rating in excess of 30 percent for his service-connected cervical spine disorder under the current rating criteria for the cervical spine, there must be unfavorable ankylosis of the entire cervical spine. The medical records as well as VA examination reports are absent of any findings or diagnosis of unfavorable ankylosis of the entire cervical spine.  The Board acknowledges a VA treatment note dated in January 2005 that noted that lateral flexion, flexion and extension were precluded because of pain; however, range of motion had returned by February 2005- which would not be possible if ankylosis were truly present, because the joint would remain in fixed position.  Subsequent VA examinations dated in November 2006 and March 2011 reflect that cervical range of motion, while limited, was not fixed in flexion or extension.  Thus, a rating of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.

The Board also finds that a separate disability rating for neurological complications is not warranted because the objective medical evidence does not demonstrate neurological manifestations.  

In making the above findings, particularly as to the code sections concerning limitation of motion, the Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's residuals of whiplash injury is not warranted on the basis of functional loss due to pain or weakness in this case, as the symptoms are supported by pathology consistent with the assigned 30 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain is contemplated in the currently assigned 30 percent disability evaluation under Diagnostic Code 5010-5292.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.   Rather, the November 2006 and March 2011 VA examiners specifically noted that repetitive motion did not result in any additional limitation of motion.

In conclusion, , under any version of the diagnostic criteria, the Board finds that the preponderance of the evidence is against a disability rating in excess of 30 percent for the Veteran's residuals of whiplash injury.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

PTSD

The Veteran alleges entitlement to increased disability ratings for his service-connected PTSD.  His psychiatric disability has been rated as 30 percent disabling from May 18, 2004, through November 13, 2006; 50 percent disabling from November 14, 2006, through March 10, 2008 and 70 percent disabling as of March 11, 2008.  The Veteran's PTSD has been rated pursuant to Diagnostic Code 9411, which utilizes the General Rating Formula for evaluating psychiatric disabilities.  See 38 C.F.R. § 4.130.

Diagnostic Code 9411 provides a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

To achieve the next-higher 50 percent evaluation, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence of record includes Global Assessment of Functioning (GAF) scores. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   GAF scores ranging from 61-70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes) (2011).

The relevant evidence of records includes VA and private treatment reports as well as reports of VA examination.  Upon review of the medical evidence of record, the Board finds that the Veteran's psychiatric disability warrants an initial disability rating of 70 percent, but no higher, throughout the pendency of this appeal.

In April 2004, a private treatment provider diagnosed severe chronic PTSD and assigned a GAF score of 30.  At that time, the Veteran had been married for 48 years.  He was unemployed and reported that his severe symptoms prevented him from maintaining employment.  His symptomatology included daily intrusive thoughts, very frequent nightmares, daily flashbacks, distress at exposure to triggers that reminded him of past trauma, avoidance of conversations about past trauma, anhedonia, estrangement and detachment from others, restricted affect, sense of foreshortened future, severe sleep disturbance, severe irritability, angry outburst, concentration and memory difficulties, hypervigilance and an exaggerated startle response.  He preferred to spend quiet times at home alone and never socialized.  He also endorsed depressive symptoms, such as a depressed mood, decreased energy, thoughts of death and suicide, and crying spells. The Veteran had panic attacks and auditory and visual hallucinations two to three times a day.  

Upon mental status examination, the Veteran was cooperative.  There was evidence of some psychomotor agitations.  Mood was depressed and anxious.  The Veteran was tearful on occasion and his affect was restricted.  Thought processes were linear, but slowed.  There was no evidence of hallucinations or delusions.  There was no current active suicidal or homicidal ideation.  The Veteran had difficulty remembering dates.  Judgment and insight were fair to poor.  The Veteran was prescribed medication to manage his symptomatology.  The Veteran's private treatment provider noted that his PTSD rendered him unable to sustain social and work relationships.  Therefore, he considered him permanently and totally disabled and unemployable.  

The Veteran was afforded a VA examination in September 2004.  He had been employed repairing railroad tracks for 20 years and retired in the early 1990s.  Thereafter, he was employed as a security officer.  At that time, the Veteran was living with his wife and two children.  Upon mental status examination, he appeared irritated and did not seem to understand the questions well.  He was neatly groomed and dressed.  He avoided answering most questions.  He had good grammar and vocabulary but was not forthcoming with information.  He admitted to hallucinations and paranoia of people trying to kill him.  He did not indicate that he was suicidal or homicidal and did not endorse sleep problems or nightmares.  The Veteran did not admit to any anxiety or depression.  His affect appeared confused and he appeared to be anxious.  He was oriented in all spheres.  The examiner deferred in rendering a diagnosis because of the variability between the Veteran's April 2004 private report and the VA examiner's examination findings.

A week later, in September 2004, the Veteran presented for an additional VA psychological evaluation.  He reported weekly nightmares and intrusive thoughts.  He also experienced sleep difficulties, exaggerated startle response, irritability, anxiety, feelings of panic, feelings of detachment and estrangement from others, depressed mood, decreased energy, increased appetite, and isolative tendencies.  Upon mental status examination, the Veteran was cooperative.  He was casually dressed and well-groomed.  There was no evidence of any gross motor disturbance.  Speech was clear, coherent, modulated and relevant.  Speech volume was low and rate was slow.  He was oriented in all spheres.  His memory appeared intact.  Mood and affect were depressed.  Thought processes were logical and goal directed.  He endorsed a history of passive suicidal ideation, but denied any current suicidal or homicidal ideation.  There was no evidence of psychosis, paranoia or intellectual insufficiency.  Psychometric testing appeared to be of questionable validity based on symptoms over-endorsement and atypical responses and was characterized by a symptom profile of significant reported emotional distress.  The Veteran was assigned a GAF score of 61.  

Private treatment records dated in June 2004, September 2004, and December 2004 indicate that the Veteran was compliant with his medication; however, his symptoms continued.  Mood was anxious and affect was restricted.  Thought processes were limited.  There was no evidence of hallucinations or delusions.  He denied any suicidal or homicidal ideation.  Judgment and insight were fair.  

In December 2004, the Veteran's private treatment provider reiterated his April 2004 statement.  

Private treatment records dated in August 2005 indicate that the Veteran was experiencing nightmares eight to ten times a week.  Flashbacks occurred seven to eight times a week.  Panic attacks occurred eight times a week.  The Veteran slept on average, six to seven hours; however, he awoke twice a night.  Night sweats occurred twice a week.  The Veteran also indorsed an increased startle response, hypervigilance, intrusive thoughts, isolative tendencies, hallucination and occasional memory loss.  He was assigned a GAF score of 35.  

In October 2005 the Veteran reported nightmares occurring five to six times a month.  Flashbacks occurred twice a week.  Panic attacks occurred once or twice a week.  He slept on average, seven to eight hours; however, he awoke twice a night.  Night sweats occurred three times a week.  He also endorsed an increased startle response, hypervigilance, intrusive thoughts, isolative tendencies, hallucination and occasional memory loss.  He was assigned a GAF score of 45.  

In April 2006, the Veteran reported nightmares occurring three to four times a week.  Flashbacks occurred seven to eight times a week.  Panic attacks occurred eight to nine times a week.  The Veteran slept on average, three hours of broken sleep.  He had night sweats four to five times a week and continued to report increased startle response, hypervigilance, intrusive thoughts, isolative tendencies, hallucination and occasional memory loss.  He was assigned a GAF score of 35. 

In June 2006, the Veteran reported nightmares three times a week.  Flashbacks occurred three times a week.  Panic attacks occurred twice a week.  The Veteran slept on average, five hours; however, he awoke twice a night.  He denied experiencing night sweats.    He also endorsed an increased startle response, hypervigilance, intrusive thoughts, isolative tendencies, hallucination and occasional memory loss.  

The Veteran was afforded an additional VA examination on November 14, 2006.  He indicated that he was receiving treatment from a private treatment provider, whom he saw every three to four months.  At that time, he was married and living with his spouse.  He denied having any friends.  He worked on occasion.  He denied any history of suicide attempts, violence or assaultiveness.  The Veteran was appropriately dressed and well groomed.  Upon mental status examination, psychomotor activity was unremarkable.  Speech was impoverished.  He had to be asked direct questions repeatedly to get an answer.  There was no spontaneous speech and his speech was very quiet and difficult to understand.  He was irritable and guarded towards the examiner.  His affect was blunted and his mood was agitated and depressed.  He was oriented in all spheres.  Thought processes and content were unremarkable.  He endorsed occasional homicidal and suicidal ideation.  His PTSD had a slight effect on his ability to execute household chores and a moderate effect on shopping, driving and other recreational activities.  He reported occasional disorientation and concentration and short-term memory impairment.  He reported flashbacks on a daily basis and nightmares three times a week.  He also reported isolative tendencies, sleep difficulties, irritability, depression, detachment, seeing shadows and hearing sounds.  The Veteran was diagnosed as having PTSD and depression and assigned a GAF score of 51.

Private treatment records dated in December 2006 indicate that the Veteran was experiencing nightmares seven to eight times a week.  Flashbacks occurred six to seven times a week.  Panic attacks occurred four to five times a week.  The Veteran slept on average, four hours; however, he awoke twice a night.  Night sweats occurred two to three times a week.  The Veteran also endorsed an increased startle response, hypervigilance, intrusive thoughts, isolative tendencies, hallucination and occasional memory loss.  He was assigned a GAF score of 35.

A March 2007 treatment report reflects complaints of nightmares three to four times a week.  Flashbacks occurred three times a week.  Panic attacks occurred three times a week.  The Veteran slept on average, four hours; however, he awoke twice a night.  Night sweats occurred five times a month.  There was also increased startle response, hypervigilance, intrusive thoughts, isolative tendencies, hallucination and occasional memory loss.  He was assigned a GAF score of 40.  

In August 2007, the Veteran indicated that he was experiencing nightmares three to four times a week.  Flashbacks occurred three to four times a week.  Panic attacks occurred three to four times a week.  The Veteran slept on average, four to five hours; however, he awoke two or three times a night.  Night sweats occurred four to five times a week.  The Veteran also endorsed an increased startle response, hypervigilance, intrusive thoughts, isolative tendencies, hallucination and occasional memory loss.  He was assigned a GAF score of 40.  

A November 2007 treatment record reflects complaints of nightmares three times a week.  Flashbacks occurred six to seven times a week.  Panic attacks occurred twice a week.  The Veteran slept on average, four hours; however, he awoke twice a night.  He denied experiencing night sweats.  The Veteran also endorsed an increased startle response, hypervigilance, intrusive thoughts, isolative tendencies, hallucination and occasional memory loss.  He was assigned a GAF score of 40.  

In February 2008, the Veteran indicated a disability picture manifested by nightmares six to seven times a week.  Flashbacks occurred four to five times a week.  He had experienced two panic attacks since his last visit.  The Veteran slept on average, four to five hours; however, he awoke two to three times a night.  Night sweats occurred three to four times a week.  He also had increased startle response, hypervigilance, intrusive thoughts, isolative tendencies, hallucination and occasional memory loss.  He was assigned a GAF score of 35.

In March 2008, the Veteran was having nightmares three times a week.  Flashbacks occurred two to three times a week.  Panic attacks occurred three times a week.  The Veteran slept on average, four hours; however, he awoke twice a night.  Night sweats occurred twice a month.  There was also increased startle response, hypervigilance, intrusive thoughts, isolative tendencies, hallucinations and occasional memory loss.  He was assigned a GAF score of 35.  

The Veteran was afforded a VA examination in April 2008.  He alleged that since his last evaluation his PTSD symptomatology had worsened in severity.  He endorsed anxiety, depression, panic attacks, flashbacks nightmares, sleep difficulties, irritability, mood swings, decreased energy and daily crying spells.  He indicated that he had made a suicide attempt four to five months prior to the examination and he continued to experience suicidal ideation, but denied a specific plan to hurt himself.  Panic attacks occurred four to five times a week, with associated agoraphobia.  He was seeing his private psychiatrist every six weeks.  

Upon mental status evaluation, the Veteran was alert, oriented and cooperative.  He was also apprehensive, tense and guarded.  Affect was flattened and constricted.  He appeared and reported being severely anxious and depressed.  He experienced moderate to severe insomnia.  Insight and judgment were superficial.  Cognitive capacity appeared rather limited.  There were no involuntary movements or bizarre mannerisms.  Nightmares occurred four to five times a week.  The Veteran was experiencing an increased startle response, hypervigilance, interpersonal guardedness, difficulty concentrating, irritability, anger outbursts, difficulty sleeping, feelings of a foreshortened future, emotional numbing, detachment and estrangement from others, decreased interest in hobbies and social activities, avoidance of and an exaggerated startle response to triggers.  The Veteran was diagnosed as having PTSD, depressive disorder and panic disorder and was assigned a GAF score of 35.  The examiner commented that the Veteran had three Axis I diagnoses that mutually exacerbated each other.  The Veteran appeared unemployable at that time and he was demonstrating major social impairment.  

In April 2009, the Veteran's private physician submitted that the Veteran was diagnosed with PTSD and was assigned a GAF score of 40.  He opined that the Veteran's PTSD was permanent in nature.  

In accordance with the March 2011 remand instructions, the Veteran was scheduled for an additional VA examination in April 2011.  At that time, he had been married for 55 years, which he described as "fine" but they slept in separate bedrooms.  He saw his two children infrequently.  The Veteran indicated that he did not like to be around people.  He reported sleep difficulties, anxiety, disturbing dreams, intrusive recollections, irritability and isolative tendencies.  He indicated that he had no interest or energy for any activities and spent most of his time watching television.  At that time, the Veteran was not employed.  Upon mental status examination, the Veteran appeared well groomed and casually dressed.  Speech was delayed and he provided minimal responses to questioning.  Attitude towards the examiner was guarded and irritable.  Affect was congruent to mood.  He was oriented in all spheres.  Thought process was logical and linear. He denied any delusions.  He reported hearing occasional sounds or voices and seeing shadows.  Insight and judgment were fair.  He denied any homicidal ideation.  He reported occasional suicidal ideation, but denied any intent or plan to harm him.  He did not exhibit any inappropriate behaviors and was able to maintain minim personal hygiene.  The Veteran indicated poor memory.  The examiner indicated that the Veteran met the diagnostic criteria for PTSD with mild to moderate symptoms and assigned a GAF score of 50.  His symptomatology included sleep disturbance and persistent anxiety which caused him to be socially isolated and guarded towards others. He also reported frequent intrusive thoughts. 

As noted, the aforementioned evidence warrants the assignment of an initial disability of 70 percent from May 18, 2004, through March 10, 2008.  The above evidence shows that the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as an anxious or restricted affect, impaired memory, impaired judgment, disturbances of mood, and difficulty in establishing and maintaining effective work and social relationships.  His PTSD has also been manifested by deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, panic attacks, near-continuous depression; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  Further, although his GAF scores in September 2004 was 61 and in March 2011it was 50, they have primarily ranged between 35 and 40, indicating major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Moreover, as detailed above, he experiences very frequent nightmares, flashbacks, hallucinations, and panic attacks, as well as near-constant depressed mood.

Given the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that for the period from May 18, 2004, through March 10, 2008, his PTSD has been manifested by occupational and social impairment with deficiencies in most areas.  Thus, a 70 percent rating is warranted. 

However, an even higher 100 percent rating is not for application for any of portion of the appeals period.  Indeed, despite the reported hallucinations, the Veteran's PTSD has not been reflective of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Rather, he has been able to maintain a marriage for over 50 years.  He has been consistently well groomed and dressed, and the April 2011 examiner specifically indicated that the Veteran was able to maintain his personal hygiene.  Moreover, while he endorsed suicidal ideation, this is deemed to be contemplated by the 70 percent evaluation.  There is no showing that the Veteran is a persistent threat to himself or others.  Indeed, during the rating period on appeal there was only one suicide attempt and the Veteran denied any specific plan or intent at his March 2011 VA examination.

In sum, the Board has applied the benefit-of-the-doubt doctrine in granting a 70 percent rating for PTSD from May 18, 2004, through March 10, 2008.  However, as the preponderance of the evidence is against an even higher rating, the benefit-of-the-doubt doctrine is not applicable to that aspect of the claim. See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.
 
Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  In this case, the Board notes that the Veteran's service-connected cervical spine disability and PTSD have resulted in marked interference with employment; however, he has been awarded individual unemployability effective as of March 11, 2008, the day after his last of day of employment.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected cervical spine disability and PTSD, but the medical evidence reflects that those manifestations are not present in this case.  With respect to the cervical spine disability, it is acknowledged that, under an earlier version of the rating schedule the Veteran was in receipt of the maximum evaluation for his diagnostic code- however, other alternate codes, such as for ankylosis, are available for consideration and thus the schedule as a whole contemplates the potential for an increase at all times throughout the rating period on appeal.

Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  Importantly in this regard, the schedular criteria under 38 C.F.R. 4.71a, which provide ratings for orthopedic disabilities, specifically contemplate functional limitations due to such factors as pain and limitation of motion. See DeLuca, 8 Vet. App. 202.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

A disability rating in excess of 30 percent for residuals of a whiplash injury is denied.

From May 18, 2004, through March 10, 2008, a 70 percent rating, but no higher, for PTSD is granted, subject to the provisions governing the award of monetary benefits; from March 11, 2008 a rating in excess of 70 percent is denied.


REMAND

Unfortunately, a remand is again required with respect to the service connection claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran alleges entitlement to service connection for a lumbar spine disorder, a right shoulder disorder and a left shoulder disorder as secondary to his service-connected residuals of a whiplash injury.  He further asserts that his current disorders of the lumbar spine, right shoulder, and left shoulder are secondary to his service-connected residuals from a whiplash injury.  The available service treatment records are negative for complaint, treatment, or diagnosis for lumbar spine, right shoulder, or left shoulder disorder.  They demonstrate that the Veteran sustained a whiplash injury in August 1988.

In March 2011, the Board remanded the matter for a VA examination to obtain an opinion as to whether it is at least as likely as not that any current lumbar spine disorder, right shoulder disorder and/or left shoulder was related to the Veteran's period of service.  The Veteran underwent a physical examination in May 2011, which demonstrated lumbar spine, right shoulder, and left shoulder degenerative joint disease.  The examiner was unable to render an opinion as to the etiology of these disorders because she could not review the claims file.  The matter was reviewed by a different VA examiner in September 2011, who opined that the bilateral shoulder and low back disorders were not caused by, a result of, or aggravated by his service-connected cervical spine disability.  Rather, the Veteran's bilateral shoulder and low back disorders were most likely due to his advanced age and genetic predisposition.  The examiner indicated that her opinion was based on the fact there was no evidence of shoulder or low back complaints in service.  

The Board finds the aforementioned examination inadequate.  A review of the record demonstrates that while serving with the Army National Guard of North Carolina, in May 1977, the Veteran injured his back when he slipped dismounting a 21/2 ton truck.  He was diagnosed with a muscle strain.   Additionally, he was involved in a motor vehicle accident in August 1988, which warranted service connection for residuals of a whiplash injury.  A treatment note dated in August 1988 documents complaints of pains radiating down the back and into both shoulders.   Complaints of low back pain were noted in September 1988 and October 1988.  Upon routine evaluation in December 1990, the Veteran presented with complaints of recurrent back pain and was diagnosed as having chronic low back pain.  Clinical evaluation of the spine demonstrated tenderness over the lumbar paraspinal muscles as well as limitation of flexion.  Neurological evaluation was within normal limits.  A that time, he was determined to be not qualified for retention.

The Veteran submitted a June 2000 statement from a private treatment provider who opined that based on his examination, the current disorders of the neck, shoulders, and back are related to his service-connected residuals of a whiplash injury. 

It does not appear that the examiner provided a specific opinion as to the likelihood of a nexus to service, that took into consideration service treatment records related to the Veteran's period of service with the Army National Guard of North Carolina  or the Veteran's lay reports of a continuity of symptomatology. See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion); see also Stegall v. West, 11 Vet. App. 268, 271 (1998). As such, the Veteran's appeal must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any current lumbar spine, right shoulder and the left shoulder disorders. The claims folder and a copy of this remand must be made available to the examiner in conjunction with this examination, and the examiner must acknowledge receipt and review of this material in any report generated as a result of this remand.

After examination of the service treatment records and post service treatment records as found in the claims folder, and conducting any appropriate clinical testing and any appropriate interview with the Veteran, the examiner must provide an opinion as to the whether the Veteran has any disorders of the lumbar spine, right shoulder and/or the left shoulder that were incurred in active military service, to include the in-service whiplash injury.  If not, the examiner should state whether any current lumbar spine, right shoulder, or left shoulder disability is proximately due to or aggravated (permanently worsened beyond its natural progression) by any of his service-connected residuals from whiplash injury.  (If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.)  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner must acknowledge and discuss the Veteran's reports of a continuity of symptomatology since service as well as the in-service complaints of low back and bilateral shoulder pain. A complete rationale for all opinions reached should be set forth in a legible report.  

2.  Thereafter, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case at his most recent address of record, and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


